Case: 20-10843     Document: 00516105023         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 23, 2021
                                  No. 20-10843                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Priscilla A. Ellis,

                                                           Petitioner—Appellant,

                                       versus

   Michael Carr, Warden, FMC-Carswell,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CV-1065


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Priscilla A. Ellis, federal prisoner # 03260180, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the district court’s denial of
   her Federal Rule of Civil Procedure 60(b)(6) motion following dismissal of
   her 28 U.S.C. § 2241 habeas corpus petition. See 28 U.S.C. § 1915(a)(1);


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10843      Document: 00516105023           Page: 2    Date Filed: 11/23/2021




                                     No. 20-10843


   Fed. R. App. P. 24(a). The district court determined that Ellis was
   financially able to pay the filing fee, and it denied her request for leave to
   proceed IFP on appeal on that basis.
          To proceed IFP, Ellis must demonstrate financial eligibility and the
   existence of a nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d
   562, 586 (5th Cir. 1982). A nonfrivolous issue “involves legal points arguable
   on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
   quotation marks and citation omitted). If Ellis fails to show that her appeal
   will involve a nonfrivolous issue, we may deny her IFP motion and sua sponte
   dismiss her appeal as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24
   (5th Cir. 1997); 5th Cir. R. 42.2.
          Although Ellis appeals the district court’s denial of her Rule 60(b)
   motion, she has failed to brief, and has thereby abandoned, any appellate
   challenge to the district court’s order. See Yohey v. Collins, 985 F.2d 222,
   224-25 (5th Cir. 1993). Thus, Ellis has failed to raise a nonfrivolous issue for
   appeal. See Howard, 707 F.2d at 220. This appeal is therefore DISMISSED
   as frivolous, and her motions for leave to proceed IFP on appeal, for
   appointment of counsel, for hearing en banc, and for reconsideration of the
   denial of her motion for leave to file exhibits are DENIED. See 5th Cir.
   R. 42.2; see also Wardlaw v. Cain, 541 F.3d 275, 279 (5th Cir. 2008).
          In light of the dismissal of the instant appeal as frivolous and the two
   previous motions Ellis filed raising similar claims as the claims raised in the
   underlying § 2241 petition, Ellis is WARNED that the filing of frivolous,
   repetitive, or otherwise abusive filings will invite the imposition of sanctions,
   which may include dismissal, monetary sanctions, and restrictions on her
   ability to file pleadings in this court and any court subject to this court’s
   jurisdiction.




                                          2